Citation Nr: 0612732	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-25 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for bilateral pes planus with hallux valgus, 
hammertoes, and callosities.

2.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the right shoulder and 
acromioclavicular joints.

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left shoulder and 
acromioclavicular joints.

4.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia of the left patella.

5.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia of the right patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  During a September 2005 hearing 
he withdrew the issue of entitlement to a compensable rating 
for prostatitis from the appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the September 2005 hearing the veteran testified that 
his musculoskeletal disabilities had increased in severity 
since he was most recently examined in April 2002.  In 
addition, his claims file was not provided to the examiner 
for review in conjunction with the April 2002 examination.  
For these reasons the Board finds that remand for a current 
examination, including review of the claims file, is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a VA medical 
examination of both knees, feet, and 
shoulders in order to determine the 
current severity of the disabilities 
affecting those joints.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.

The examiner should document all 
functional limitations pertaining to the 
knees, feet, and shoulders, including any 
limitation of motion due to pain.  
Regarding the bilateral pes planus, the 
examiner should provide an opinion on 
whether the disability due to flat feet 
is pronounced, with marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; or severe, with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, an indication of 
swelling on use, characteristic 
callosities.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case that incorporates all the 
evidence received since the most recent 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


